ON MOTION FOR RECONSIDERATION
PER CURIAM.
On June 9, 1988 this court denied petitioners’ petition for writ of prohibition in the above styled manner. Petitioners have moved for reconsideration of the order denying their petition for writ of prohibition. We grant petitioners’ motion.
The transcript filed with petitioners’ motion for reconsideration supports petitioners’ allegations that respondent undertook an active adversarial role in the proceeding by questioning petitioners’ expert witness in a loud and argumentative manner. The transcript also furnishes a valid basis upon which a reasonably prudent person would conclude that he would not receive a fair and impartial trial. Therefore we grant petitioners’ petition for writ of prohibition on the authority of Hayslip v. Douglas, 400 So.2d 553 (Fla. 4th DCA 1981) and Gieseke v. Grossman, 418 So.2d 1055 (Fla. 4th DCA 1982).
We remand this cause to the circuit court for the appointment of a successor judge to hear such post-trial motions as may be filed by the parties.
PROHIBITION GRANTED.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.